Citation Nr: 0735426	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-03 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an old healed fracture 
of the left wrist with non-union of carpal navicular bones 
and radiocarpal arthritis, status post fusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran's left wrist fracture pre-existed his military 
service and was not aggravated during his military service.


CONCLUSION OF LAW

Entitlement to service connection for an old healed fracture 
of the left wrist with non-union of carpal navicular bones 
and radiocarpal arthritis, status post fusion, is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claim on appeal.  It is reasonable to conclude that the Board 
has not overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) VA must specifically request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  When a claim is for service connection, VA 
must further provide notice to a claimant that a disability 
rating and an effective date for an award of benefits will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The September 2003 VCAA notice letter provided to the veteran 
encompassed the first three of the four elements above and 
explained what was required to establish service connection, 
but failed to specifically notify the veteran that he should 
provide any evidence in his possession relevant to his claim.  
See Pelegrini II, supra.  Failure to provide pre-adjudicative 
notice of any of the four elements described above is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F. 3d 881 (2007).  The Secretary has the 
burden to show that this error was not prejudicial to the 
veteran.  Id.  Lack of prejudicial harm may be established by 
showing (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could 
be expected to understand from the notice what was needed; or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The September 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claim, asked him to send the information or evidence to VA, 
and provided examples of the types of evidence, both medical 
and lay, that could be submitted.  The letter specifically 
asked the veteran to send to the RO any medical reports he 
had.  The Board concludes that a reasonable person could be 
expected to understand from this notice that any relevant 
evidence should be submitted during the development of the 
claim.  See Pelegrini II at 120-21.  Accordingly, the Board 
concludes that the failure to specifically notify the veteran 
that he should provide any evidence in his possession 
relevant to his claim was harmless error.  See Sanders, 
supra; see also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).

Furthermore, since the Board has concluded that the 
preponderance of the evidence is against the veteran's claim 
for service connection for an old healed fracture of the left 
wrist with non-union of carpal navicular bones and 
radiocarpal arthritis, status post fusion, and herein upholds 
the RO's denial of the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot and no further notice is needed 
concerning the claim.  See Dingess, supra.

VA's duty to assist a claimant in the development of his 
claim includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
a claim, as defined by law.  The veteran had a VA examination 
of his left wrist in April 2004.  See McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006) (setting forth criteria for 
determining whether a VA examination is required).

The veteran's VA medical treatment records and identified 
private medical records have been obtained to the extent 
available.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).  There is no indication in the 
record that any additional evidence relevant to the claim 
decided herein is available but is not part of the claims 
file.  The current record medical evidence is adequate for 
purposes of the Board's decision concerning the appeal of the 
RO decision of the claim.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decision concerning the 
veteran's claim decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield , supra.

The Merits of the Claim

In July 2003, the veteran filed a claim seeking service 
connection for a left wrist injury.  He asserts that his 
drill sergeant in basic training stood on his left hand when 
he was doing pushups and that caused his wrist to pop and 
swell. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his in-service experiences or current 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for a disability first diagnosed after service when 
all of the evidence, including that pertinent to service, 
shows that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

A veteran who served during wartime service or after December 
31, 1946, as in this case, is presumed to be in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted in 
examination reports at entrance into service.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002); see Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  This presumption of soundness attaches 
only where there has been an induction medical examination 
during which the disability about which the veteran later 
complains was not detected  Id.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2007); see Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  If the presumption of aggravation is 
established, it can be rebutted by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b) (2007); see Cotant v. 
Principi, 17 Vet. App. 116 (2003).

In order to establish direct service connection, there must 
be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or an injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In the present case, the veteran's claims folder includes his 
service medical records (SMRs).  The SMRs show an examination 
on June 1, 1970, the date of the veteran's entry into active 
service, at which time the examiner noted a fractured left 
wrist, non-union navicular.  A military orthopedic clinic 
record dated July 10, 1970, states that the veteran was 
erroneously inducted into military service due to an old non-
union of his left carpal navicular bones causing severe loss 
of motion in his left wrist.  On July 14, 1970, the veteran 
was suspended from all training and assigned to light duty 
while awaiting medical discharge.  An August 1, 1970, medical 
examination included x-rays which showed the non-union 
fracture and marked radiocarpal arthritis.  On August 26, 
1970, a military medical board affirmed that the veteran had 
been erroneously enlisted, and he was given an honorable 
medical discharge on September 4, 1970.

The Board finds that the veteran's SMRs establish that his 
left wrist fracture and the non-union of the navicular bones 
pre-existed service, and the presumption of soundness did not 
attach for the condition. See 38 U.S.C.A. §§ 1111, 1137 (West 
2002) and Bagby, supra.

The veteran's SMRs do not show any reference to treatment of 
his wrist or to the injury the veteran says he suffered to 
his wrist during basic training.  The August 1970 medical 
examiner noted that the veteran complained of pain in his 
left wrist.  The examiner noted the veteran's reported 
history at that time of falling from exercise bars in school 
and injuring his wrist when he was 12 years old; of his being 
bothered after that with stiffness and limited motion in his 
wrist; and of his seeking care from private doctors who made 
x-rays and advised him of cystic changes in the bones of his 
wrist.  The examiner did not note any mention by the veteran 
of any further injury to his wrist in his few weeks in 
military service.  The examiner noted no aggravation of the 
veteran's pre-existing wrist condition and found that the 
veteran did not meet military induction standards due to his 
pre-existing condition.

Private medical records in the veteran's claims file show 
that he had surgery on his left wrist in 1986.  The records 
make reference to an injury to the wrist when the veteran was 
8 years old, development of a large amount of degenerative 
changes after that, and successful surgical excision of a 
radial styloid.  Nothing in the 1986 medical records mentions 
an injury in military basic training.  The private medical 
records are silent as to the veteran's 3-month period in 
active military service.

In April 2004, the veteran had a VA examination of his left 
wrist.  The examiner reviewed the relevant contents of the 
veteran's claims file, examined the veteran, reviewed then-
current x-rays of his wrist, and concluded that it was less 
likely as not that the veteran's childhood injury to his left 
wrist was aggravated by his military service.

The medical evidence, particularly the records 
contemporaneous with the veteran's time in active military 
service, show that his left wrist was injured long before he 
entered service, that he was erroneously enlisted into 
military service based on induction standards, and that his 
left wrist condition was not aggravated during his military 
service.  Even allowing for a presumption of aggravation of 
the condition based on the veteran's complaint of pain at the 
August 1970 medical examination, the presumption is rebutted 
by clear and convincing evidence of no aggravation presented 
in the medical evidence findings discussed herein.  See 
38 C.F.R. § 3.306(b) (2007) and Cotant, supra.

The Board finds that the veteran's left wrist condition pre-
existed service, and that the weight of the evidence is 
against finding that the condition was aggravated by his time 
in military service.  Service connection cannot be granted 
for the condition unless it was incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002).  Although 
the Board acknowledges the veteran's statement that his left 
wrist was injured during basic training, the Board notes that 
no medical evidence, contemporaneous or later, confirms the 
injury.  Medical knowledge or expertise is needed to confirm 
aggravation of a pre-existing medical condition such as the 
veteran's non-union of his left carpal navicular bones.  The 
veteran's lay statements alone cannot establish service 
connection for the condition.  See Layno, supra.

For the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claim that his current 
left wrist condition due to his old healed fracture of the 
wrist with non-union of carpal navicular bones and 
radiocarpal arthritis is related to service.  The Board 
concludes that the preponderance of the evidence is against 
the noted claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See Gilbert, supra.


ORDER

Entitlement to service connection for an old healed fracture 
of the left wrist with non-union of carpal navicular bones 
and radiocarpal arthritis, status post fusion, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


